
	

114 SRES 97 ATS: Supporting the goals of International Women's Day.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2015
			Mrs. Shaheen (for herself, Ms. Collins, Mr. Kirk, Ms. Mikulski, Mrs. Boxer, Mrs. Murray, Mr. Durbin, Mr. Cardin, Mrs. Feinstein, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		May 5, 2015Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTION
		Supporting the goals of International Women's Day.
	
	
 Whereas there are more than 3,500,000,000 women in the world as of March 2015; Whereas women around the world have fundamental rights, participate in the political, social, and economic life of their communities, play a critical role in providing and caring for their families, contribute substantially to the growth of economies and the prevention of conflict, and, as farmers and caregivers, play an important role in advancing food security for their communities;
 Whereas the advancement of women around the world is a foreign policy priority for the United States;
 Whereas on September 24, 2014, the President highlighted the United States’ support for the advancement of women, noting: Where women are full participants in a country’s politics or economy, societies are more likely to succeed. And that’s why we support the participation of women in parliaments and peace processes, schools, and the economy.;
 Whereas women remain underrepresented in conflict prevention and conflict resolution efforts, despite proven success by women in conflict-affected regions in moderating violent extremism, countering terrorism, resolving disputes through nonviolent mediation and negotiation, and stabilizing societies by improving access to peace and security services, institutions, and decisionmaking venues;
 Whereas on December 19, 2011, the Obama Administration launched the first United States National Action Plan on Women, Peace, and Security (referred to in this preamble as the National Action Plan) that includes a comprehensive set of national commitments to advance the active participation of women in decisionmaking relating to matters of war and peace;
 Whereas the National Action Plan states the following: Deadly conflicts can be more effectively avoided, and peace can be best forged and sustained, when women become equal partners in all aspects of peace-building and conflict prevention, when their lives are protected, their experiences considered, and their voices heard.;
 Whereas the National Action Plan requires the National Security Council staff to coordinate a comprehensive review of, and update to, the National Action Plan in 2015 with consultation from international partners and civil society organizations;
 Whereas according to the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State, the full and meaningful participation of women in security forces vastly enhances the forces’ effectiveness;
 Whereas the ability of women and girls to realize their full potential is critical to the ability of a country to achieve strong and lasting economic growth and political and social stability;
 Whereas according to the International Monetary Fund, focusing on the needs and empowerment of women is one of the keys to human development;
 Whereas according to the United Nations Educational, Scientific and Cultural Organization, 2/3 of the 781,000,000 illiterate people in the world are female; Whereas according to the United States Agency for International Development, compared to uneducated women, educated women are less likely to marry as children and more likely to have healthier families;
 Whereas according to the Food and Agriculture Organization of the United Nations, the majority of women living in rural areas of the developing world are heavily engaged in agricultural labor, yet they receive less credit, land, agricultural inputs, and training than their male counterparts;
 Whereas according to the United Nations, women have access to fewer income-earning opportunities and are more likely to manage the household and engage in agricultural work, making women more vulnerable to economic insecurity caused by natural disasters and long-term changes in weather patterns;
 Whereas according to the World Bank, women own or partly own more than 1/3 of small and medium-sized enterprises in developing countries, and 40 percent of the global workforce is female, yet women entrepreneurs and employers have disproportionately less access to capital and other financial services compared to men;
 Whereas despite strides in recent decades, women around the world continue to face significant obstacles in all aspects of their lives, including underrepresentation in all aspects of public life, denial of basic human rights, and discrimination;
 Whereas despite achievements by individual female leaders, women around the world are still vastly underrepresented in high-level positions and in national and local legislatures and governments and, according to the Inter-Parliamentary Union, women account for only 21.9 percent of national parliamentarians;
 Whereas it is estimated that 1 in 3 women around the world has experienced some form of physical or sexual violence;
 Whereas according to the United Nations Office of Drugs and Crime’s 2012 Global Report on Trafficking in Persons, women account for between 55 and 60 percent of all trafficking victims detected worldwide, and women and girls together make up approximately 75 percent of all known trafficking victims;
 Whereas 603,000,000 women live in countries where domestic violence has not been criminalized; Whereas according to the World Health Organization, approximately 800 women die from preventable causes related to pregnancy and childbirth every day, with 99 percent of all maternal deaths occurring in developing countries;
 Whereas on August 10, 2012, the President announced the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, the first interagency strategy to address gender-based violence around the world;
 Whereas violence against women and girls impedes progress in meeting many international global development goals, including efforts to stem maternal mortality and the spread of HIV/AIDS;
 Whereas on October 11, 2013, the President strongly condemned the practice of child marriage; Whereas according to the International Center for Research on Women, 1/3 of girls in the developing world are married before the age of 18, and 1 in 9 girls is married before the age of 15;
 Whereas according to the World Health Organization, suicide is the leading cause of death for girls ages 15 to 19, followed by complications from pregnancy and childbirth;
 Whereas it is imperative to alleviate violence and discrimination against women and afford women every opportunity to be full and productive members of their communities;
 Whereas 2015 marks the 20th anniversary of the Fourth World Conference on Women, where 189 countries committed to integrating gender equality into all dimensions of society;
 Whereas 2015 marks the deadline for meeting the United Nations Millennium Development Goals, and progress towards meeting the targets for gender equality and women’s empowerment remains uneven; and
 Whereas March 8 is recognized each year as International Women’s Day, a global day to celebrate the economic, political, and social achievements of women past, present, and future, and to recognize the obstacles that women still face in the struggle for equal rights and opportunities: Now, therefore, be it
	
 That the Senate— (1)supports the goals of International Women’s Day;
 (2)recognizes that the empowerment of women is inextricably linked to the potential of countries to generate economic growth, sustainable democracy, and inclusive security;
 (3)recognizes and honors individuals in the United States and around the world, including women who are human rights defenders, who have worked throughout history to ensure that women are guaranteed equality and basic human rights;
 (4)reaffirms the commitment to ending discrimination and violence against women and girls, to ensuring the safety and welfare of women and girls, to pursuing policies that guarantee the basic human rights of women and girls worldwide, and to promoting meaningful and significant participation of women in all aspects of their societies and communities;
 (5)supports efforts to establish a sustainable, measurable and global development framework that seeks to achieve gender equality and women’s empowerment; and
 (6)encourages the people of the United States to observe International Women’s Day with appropriate programs and activities.
